Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1, 3, 5-7, 11-15, 18, 19, 21, 22, 29, 33, 34, 37, 38, and 42 are pending.  After claim amendment, all the claims are examined.
Claims 1, 3, 5-7, 11-15, 18, 19, 21, 22, 29, 33, 34, 37, 38, and 42 are examined on the merits.
Claim Objections
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-7, 11-15, 18, 19, 21, 22, 29, 33, 34, and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1, 3, 5-7, 11-15, 18, 19, 21, 22, 29, 33, 34, and 42 is/are directed to a personal care product, comprising: about 1 wt.% to about 10 wt.% cocoa butter; about 0.1 wt.% to about 10 wt.% kokum butter; about 6 wt.% to about 15 wt.% shea olein; and about 0.01 wt.% to about 
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, a cocoa butter etc., because there is no indication that extraction has caused the cocoa butter etc. that comprise the claimed compositions to have any characteristics that are different from the naturally occurring butter in cocoa.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 1, 3, 5-7, 11-15, 18, 19, 21, 22, 29, 33, 34, and 42 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there is no indication that extraction has caused the components of components of kokum, shea, cannabis that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in kokum, shea, and cannabis.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
No, no non-nature based components were recited in the claims. 
             Claims 1, 3, 5-7, 11-15, 18, 19, 21, 22, 29, 33, 34, and 42 require a certain amount of components being present in the composition. However, there is no indication that the amounts 
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	            Claims 1, 3, 5-6, 11-15, 22, 29, 33, 34, 37, and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Druihet (US 2018/0049971 A1).	            

Druihet teaches One example of the above-described cream (thus claim 37 is met) embodiment of the multi-purpose moisturizer consists essentially of 8.16% by volume of aloe vera butter, 16.31% by volume of African shea butter (thus contains the claimed shea olein), 8.16% by volume of mango butter, 8.16% by volume of cocoa butter (thus the claimed component), 8.16% by volume of jojoba butter, 8.16% by volume of hemp seed butter (thus a type of the claimed cannabis oil, thus contains at least 2-5 cannabinoids including decarboxylated CBD, THC, etc, in claims 11-15, thus claim 6 is met), 8.16% by volume of kokum butter (thus the claimed claimponent), 8.16% by volume of avocado butter, 8.16% by volume of sal butter, 0.5% by volume of sweet almond oil, 0.17% by volume of castor oil, 0.17% by volume of horsetail extract, 0.5% by volume of olive oil, 0.34% by volume of vitamin E oil, 0.5% by volume of argan oil (thus claim 6 is meet), 0.5% by volume of coconut oil, 0.5% by volume of emu oil, 0.17% by volume of rose hip seed oil, 0.17% by volume of ylang ylang essential oil, 0.17% by volume of nettle leaf oil, 0.5% by volume of sunflower seed oil, 0.5% by volume of jojoba oil, 0.17% by volume of lavender essential oil (thus claim 22 is met), 0.5% by volume of apricot oil, 0.5% by volume of grape seed oil, 12.23% by volume of aloe vera gel, 0.17% by volume of chamomile essential oil (thus claim 22 is met), and 0.17% by volume of jasmine essential oil (thus one or more natural fragrance oil, thus claim 29 is met) (thus free of added water or alcohol, thus claim 33 is met; thus does not contain a synthetic material, thus claim 34 is met) [0014].
            Druihet does not teach the claimed amount of each component.  
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary each component within a certain range to 
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/Qiuwen Mi/
Primary Examiner, Art Unit 1655